Citation Nr: 1524129	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  09-01 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Whether a reduction in the rating for the Veteran's service-connected sphincter incontinence from 60 to 30 percent, effective April 1, 2014, was proper.

4.  Entitlement to an increased rating in excess of 60 percent for sphincter incontinence.  

5.  Entitlement to an increased rating in excess of 10 percent for residuals of a right mandible fracture.

6.  Entitlement to a compensable rating for residuals of a left herniorrhaphy.  

7.  Entitlement to a compensable rating for external hemorrhoids. 

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the United States Navy from February 1945 to July 1946 and in the United States Army from December 1948 to June 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008, July 2008, and January 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  In February 2015, the Veteran and his son presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the claims folder.

The Board remanded the appeal in October 2014 for further development.  The case has since been returned to the Board for appellate review.

A review of the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system reveals VA treatment records dated from 2010 to 2014 and a copy of the February 2015 hearing transcript.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for dizziness as secondary to residuals of a right mandible fracture; service connection for bilateral hearing loss; service connection for tinnitus; service connection for an acquired psychiatric disorder, to include PTSD; and entitlement to a temporary total disability rating pursuant to 38 C.F.R. §§ 4.29 or 4.30 have been raised by the record, but have not been properly adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2015 Veteran's application for disability compensation on VBMS; April 2009 DRO hearing testimony.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014).  

The issues of entitlement to an increased rating for external hemorrhoids and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  In December 1959 and April 2006 rating decisions, the RO previously considered and denied service connection for a right knee disorder. 

2.  The Veteran was notified of the December 1959 and April 2006 rating decisions and of his appellate rights, but he did not appeal.  There was also no evidence received within one year of the issuance of those decisions. 

3.  The evidence received since the April 2006 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder and raises a reasonable possibility of substantiating the claim.   

4.  The Veteran's current right knee disorder did not manifest in service or within one year thereafter and is not otherwise related to his periods of active military service.

5.  The RO's decision to reduce the Veteran's service-connected sphincter incontinence from 60 percent to 30 percent, effective April 1, 2014, was not proper; 
the evidence of record does not demonstrate material improvement in the Veteran's sphincter incontinence reasonably certain to continue under the ordinary conditions of life.  

6.  The Veteran's service-connected sphincter incontinence is not productive of complete loss of sphincter control.

7.  The Veteran's service-connected right mandible fracture is not manifested by severe displacement of the mandible or inter-incisal limitation of motion of 21 to 30 mm or lateral excursion limitation of motion of 0 to 4 mm.  

8.  The Veteran's service-connected residuals of a left herniorrhaphy are nonrecurring and mostly asymptomatic with occasional tenderness upon palpation.  



CONCLUSIONS OF LAW

1.  The December 1959 and April 2006 rating decisions, which denied service connection for a right knee disorder, are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the April 2006 rating decision is new and material, and the claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A right knee disorder was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4.  As the RO's reduction of the rating for service-connected sphincter incontinence from 60 percent to 30 percent disabling, effective April 1, 2014, was not proper, the criteria for restoration of the 60 percent rating are met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.344(a), (b), 4.114, Diagnostic Code 7332 (2014).

5.  The criteria for an increased disability rating higher than 60 percent for sphincter incontinence have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.114, Diagnostic Code 7332 (2014).

6.  The criteria for an increased disability rating higher than 10 percent for a right mandible fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.150, Diagnostic Code 9904 (2014).

7.  The criteria for a compensable rating for residuals of a left herniorrhaphy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.114, Diagnostic Code 7338 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim service connection and increased rating claims.  At the outset, the new and material evidence claim is being reopened and the reduction claim is being restored, such that any lack of notice cannot be prejudicial for these particular claims.  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the service connection and increased rating issues in this case was satisfied by letters sent to the Veteran in September 2007, June 2008, and January 2009.  Moreover, with regard to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice for each issue prior to February 2008 and July 2008 rating decisions on appeal.  Thus, there is no timing error.   

In addition, the June 2008 VCAA notice letter advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The outcome of the Vazquez-Flores holdings is that VCAA notice for an increased rating claim does not have to be individually tailored or specific to each Veteran's particular facts, but rather only a generic notice is required.  The June 2008 VCAA letter, in particular, was fully sufficient.  In fact, this letter also included a copy of the relevant rating criteria for the increased rating issues on appeal.

Accordingly, the Veteran has received all required notice in this case for the service connection and increased rating issues on appeal, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records as authorized by the Veteran.  For his part, the Veteran has submitted personal statements, hearing testimony, and additional private treatment records.  In August 2008, VA received a response that the Veteran's Social Security Administration (SSA) records had been destroyed and were unavailable.  The Veteran has not identified any additional, outstanding evidence that is relevant to his service connection and increased rating claims being decided herein.  

The Board acknowledges that it is remanding the issue of entitlement to an increased rating for hemorrhoids for possible, relevant private treatment records identified by the Veteran at the videoconference hearing.  See February 2015 hearing testimony at pages 22-25.  However, there is no allegation or evidence that those records are relevant to the service connection and increased rating issues being denied, such that obtaining them for these claims would serve no purpose.  Although VA is required to make reasonable efforts to obtain private medical records, these private records must be "relevant" to the claims at issue.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  See also Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("It is not the case that the government must obtain records in every case in order to rule out their relevance.  Such a decision would be akin to a determination that all medical records must be obtained.")  VA is not required to search for evidence which, even if obtained, would make no difference in the result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board also notes that the Veteran has not been afforded a VA medical examination in connection with the claim for service connection for a right knee disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c).  However, for reasons explained in greater detail below, the Board does not find the Veteran's account of having sustained a right knee injury with hospitalization at Fort Knox during basic training to be credible.  In addition, service treatment records are negative for any complaints, treatment, or diagnosis of a right knee disorder.  Therefore, a remand to provide the Veteran with a medical examination for the alleged residuals of a right knee injury is not required.  See 38 C.F.R. § 3.159(c)(4)(i); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (providing that where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

The Veteran was also last afforded May 2006, November 2007, and September 2010 VA examinations to rate the current severity of his right mandible dental disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a physical examination and fully address the rating criteria that are relevant to rating the disability in this case.  The need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83; VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

The September 2010 VA dental examination is nearly five years old; however, there is no suggestion that the evidence is not sufficient to evaluate the appeal.  In this regard, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected dental disability since he was last examined, as VA treatment records dated from 2010 to 2014 do not demonstrate suggest any worsening of the right mandible disability.  In addition, at the February 2015 hearing, the Veteran stated that, aside from dizziness (being referred in introduction), he had no difficulty with his dental disability.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  Therefore, a new VA examination to rate the severity of his right mandible dental disability is not warranted.

The Board also notes that the Veteran was afforded numerous VA examinations in connection with his claims for sphincter incontinence and residuals of a left herniorrhaphy in January 2004, June 2005, May 2006, November 2007, September 2010, May 2012, and October 2014.  The Board finds that the VA examinations are adequate to decide the case because they were based upon consideration of the Veteran's pertinent medical history and current complaints, and the examiners provided the findings necessary to evaluate the disabilities under the rating criteria.  Moreover, as discussed below, the Veteran has not identified any worsening symptoms.  

With regard to the February 2015 videoconference hearing and the April 2009 DRO hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge or DRO who chairs a hearing fulfills two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At both hearings, but in particular the February 2015 videoconference hearing, the Veterans Law Judge, DRO, and the Veteran outlined the service connection and increased rating issues on appeal and engaged in a discussion as to substantiation of these claims.  The basic elements for service connection and an increased rating were also identified and discussed in detail.  See videoconference hearing at pages 3-4, 26-35.  Potential favorable outstanding medical evidence was discussed, including the possibility of any outstanding private medical evidence.  The actions of the Veterans Law Judge and DRO supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearings were legally sufficient, in particular the February 2015 videoconference hearing, and there has been no allegation to the contrary.  Moreover, the Veteran has not requested another hearing.  

With regard to the previous October 2014 Board remand, the Board finds that the RO substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  There has been no allegation to the contrary.   

The Board is therefore satisfied that VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of these particular service connection and increased rating issues on appeal.

With regard to the claims for entitlement to an increased rating for external hemorrhoids and a TDIU, the Board finds that further evidentiary development is needed and will be discussed herein below.  Therefore, an analysis regarding compliance with the VCAA for these particular claims is not required at this time.  


II.  New and Material Evidence for a Right Knee Disorder

In December 1959 and April 2006 rating decisions, the RO denied service connection for a right knee disorder because no objective evidence of right knee pathology was shown by the evidence of record.  The Veteran was notified of both decisions and of his appellate rights, but he did not submit a notice of disagreement.  He also did not submit any additional evidence relevant to that claim within one year of the decisions.  Therefore, the December 1959 and April 2006 rating decisions became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2014).  

In the November 1959 rating decision, the RO had noted that the Veteran's service treatment records did not document a right knee disorder and that there was no current diagnosis at the time of the October 1959 VA examination.  In the April 2006 rating decision, to RO determined that new and material evidence had not been submitted to reopen the claim.  

The Court has held that, in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis, including on the absence of new and material evidence.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (emphasis added).

The Veteran filed his current petition to reopen his claim in May 2008.  During the present appeal, the RO did not reopen the new and material evidence issue and consider it on the merits.  Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the right knee disorder issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. 

Subsequent to the final April 2006 rating decision, the Veteran was diagnosed with chondromalacia and arthritis of the right knee.  See various private treatment records dated in 2007 and October 2010 VA joint examination.  Assuming the credibility of this evidence for purposes of reopening, the Board finds that this evidence relates to at least one of the unestablished facts necessary to substantiate the claim for service connection for a right knee disorder and raises a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  Therefore, the claim for service connection for a right knee disorder is reopened based on a finding of new and material evidence.  

Having reopened the right knee disorder claim on the basis of this new and material evidence, the Board must next determine whether the Veteran would be unduly prejudiced by the Board immediately proceeding with the readjudication of this claim on its underlying merits.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that where the Board reopens a claim, but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the readjudication of the claim); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim). 

The Board finds that adjudication of the reopened right knee disorder claim on a de novo basis is appropriate at this juncture.  A review of the December 2008 Statement of the Case (SOC) and October 2011 and January 2014 Supplemental Statements of the Case (SSOCs) reflects that the RO considered the service connection claim.  Specifically, although addressing new and material evidence, the RO found that the Veteran's current right knee disorder was not incurred in or aggravated by service, and explained why.  The Veteran was also provided with the laws and regulations applicable to service connection in the December 2008 SOC.  In addition, at the hearing, the Veteran discussed the merits of the service connection claim (whether his right knee problems began during service).  The Veteran has evidenced his actual knowledge of the requirements for establishing his underlying entitlement to service connection by associating his right knee problems with his military service.  Thus, the Board's proceeding with the service connection issue, without a remand to the RO, will not prejudice the Veteran.


III.  Service Connection for a Right Knee Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.   38 C.F.R. § 3.303(d).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker, 708 F.3d 1335-1337.  In the present case, arthritis is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if this disease is noted or shown in the record.  Walker, 708 F.3d at 1338-39.  Service connection for an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  That is, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  

The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Veteran has asserted that his current right knee disorder began in service when he fell eight to ten feet down between cliffs during basic training.  He has asserted continuity of symptoms since the injury.  He stated that he was hospitalized during service and received further in-service treatment.  He denied any post-service treatment in the years after the injury.  He has also denied any post-service injury to the right knee.  See February 2015 video testimony at pages 26-35; April 2009 DRO testimony; September 2006 Veteran's statement.

Once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir. 1971).  Credibility has been termed as "the quality or power of inspiring belief."  Webster's Third New International Dictionary (1966).  "Credibility involves more than demeanor.  It apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Carbo v. United States, 314 F.2d 718, 749 (9th Cir. 1963).

With regard to credibility, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, the demeanor of the witness, the facial plausibility of the testimony, the internal consistency of the testimony, impairment in memory, or, to a certain extent, bad character, among other factors.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In particular, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a right knee disorder.  

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Here, private treatment records dated in 2007 and an October 2010 VA joint examination diagnosed the Veteran with chondromalacia and arthritis of the right knee based on x-ray findings.  Thus, the evidence clearly reveals current right knee disorders.  

Regarding the second in-service element of service connection, the Board does acknowledge the Veteran's lay assertion that his current right knee disorder began in service when he fell eight to ten feet down between cliffs during basic training.  As noted above, he stated that he was initially hospitalized during service and then received further treatment in-service.  See February 2015 video testimony at pages 26-35.  He is certainly competent to attest to an injury and observable symptomatology thereafter.  However, the Board must then determine if these lay assertions of in-service injury and treatment for a right knee disorder are credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007).   

The Board finds that this reported history of an in-service injury and treatment is not credible.  That is, the Veteran's lay testimony of an in-service injury and hospitalization is inconsistent with, and at times contradict, other evidence of record, including his own statements.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010).  Specifically, a review of the Veteran's original claim for service connection dated in October 1959 reveals that at that time he did not list any in-service treatment or hospitalization for a right knee injury, yet he did list in-service hospitalization records for his broken jaw and hernia in his October 1959 claim. See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  In addition, service treatment records dated from 1948 to 1952 do not document any complaints, treatment, or diagnoses of a right knee disorder.  Such evidence contradicts the Veteran's assertion at the February 2015 hearing he was treated "all the time" for his right knee during service.  See hearing testimony at page 28.  In this regard, contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  There is also no support for the assertion of the Veteran's son that service records were destroyed in the 1973 fire, as the Veteran's service treatment records dated throughout his military service are associated with the claims file.  Accordingly, the Board finds the Veteran's lay assertions regarding an in-service right knee injury with hospitalization are not credible.  See Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  

The Veteran also denied any intercurrent injuries to the right knee post-service.  This testimony was given under oath.  See February 2015 hearing testimony at pages 33-34.  Notwithstanding this assertion, an earlier private treatment record from Dr. T.J., MD. (initials used to protect privacy) dated in February 1993 stated that the Veteran injured his right knee in a motor vehicle accident in December 1982 when his car flipped over.  These medicals records were generated with a view towards ascertaining the Veteran's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  See again Rucker, 10 Vet. App. at 73.  Again, the evidence of record in the claims folder is not consistent with the Veteran's lay assertions.  His personal interest to receive benefits also becomes a factor once the evidence of record is inconsistent with his lay assertions.  Cartright, 2 Vet. App. at 25.  
  
For the foregoing reasons, the Board finds the Veteran's reported history of having an in-service right knee injury with hospitalization and no post-service injury is not credible.  

Based on the foregoing, the evidence does not show that there was a disease, injury, or event in service to which the Veteran's current right knee disorder could be related.  Therefore, the Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease).  Consequently, VA is under no duty to afford the Veteran a VA examination. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a right knee disorder.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The claim is denied.  


IV.  Reduction of Sphincter Incontinence Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Under Diagnostic Code 7332 for impairment of sphincter control of the rectum and anus, a 10 percent disability rating is assigned when there is constant slight or occasional moderate leakage.  A 30 percent disability evaluation is contemplated for impairment of sphincter control characterized by occasional involuntary bowel movements necessitating wearing of a pad.  A 60 percent disability evaluation is assigned for extensive leakage and fairly frequent involuntary bowel movements.  Finally, complete loss of sphincter control warrants a 100 percent disability rating.  38 C.F.R. § 4.114.  

The Veteran's sphincter incontinence is rated under Diagnostic Code 7332, impairment of sphincter control of the rectum or anus.  Id.  

From February 27, 2002, to December 10, 2003, the Veteran's sphincter incontinence was rated as 30 percent disabling.  In a May 2004 rating decision, the RO granted an increased rating from 30 percent to 60 percent for sphincter incontinence effective from December 10, 2003.  The 60 percent rating remained in effect from December 10, 2003, to April 1, 2014.  The higher 60 percent rating was based on a January 2004 VA examination, which indicated that the Veteran had fecal incontinence requiring that he change pads four to five times day and night.  There was also chronic irritation around the anal area.  

In a June 2012 rating decision, the RO proposed a reduction, and in a January 2014 rating decision the RO reduced the disability rating for sphincter incontinence from 60 to 30 percent, effective April 1, 2014.  The reduction was based on the findings of the September 2010 and May 2012 VA examiners.  The RO concluded that the sphincter incontinence had actually improved.  The VA examiners found that the Veteran had slight leakage only, which necessitated the wearing of two pads per day.  The sphincter tone was normal with no irritation or inflammation in the perirectal area.  The Veteran has expressed disagreement with the reduction from 60 percent to 30 percent, and the appeal has reached the Board.  See July 2012 NOD.  

Under 38 C.F.R. § 3.105(e), where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  Id. 

At the outset, the Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105(e).  Specifically, after the proposed reduction from 60 to 30 percent for sphincter incontinence in a June 2012 rating decision, the Veteran was given 60 days to present additional evidence and was notified at his address of record.  The Veteran requested a Board videoconference hearing which was later scheduled.  The Veteran also submitted additional medical evidence which was considered.  Subsequently, the final rating action was issued in January 2014, and the 60 percent rating for sphincter incontinence was reduced to 30 percent.  In both the June 2012 proposed reduction and January 2014 final reduction rating decisions, the RO informed the Veteran that it was reducing the evaluation of the Veteran's sphincter incontinence disability from 60 to 30 percent, effective April 1, 2014, based on improvement in the condition.  The effective date of the reduction, April 1, 2014, was the last day of the month after expiration of the 60-day period from the date of notice of the January 2014 final rating action, as set forth in the applicable VA regulation.  See 38 C.F.R. § 3.105(e), (i)(2).  Thus, all procedural requirements were met here pursuant to 38 C.F.R. § 3.105(e) and (i).   

Prior to the reduction, the 60 percent rating for the sphincter incontinence disability was in effect for more than five years from December 10, 2003, to April 1, 2014. The reduction in rating, therefore, could not be effected without meeting the requirements of 38 C.F.R. § 3.344(a) and (b).  That is, the greater protections afforded to the Veteran under provisions of 38 C.F.R. § 3.344 (a) and (b) are applicable in the present case. 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014).  Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2014); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13. Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10. 

As to the propriety of the reduction, for reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In certain rating reduction cases, such as the present case, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  Where a Veteran's schedular rating has been both stable and continuous for five years or more, as is the case here, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation. 38 C.F.R. § 3.344(a).  The duration of the rating is measured from the effective date of the rating to the effective date of the reduction.  Brown, 5 Vet. App. at 418. Ratings on account of a disease subject to temporary or episodic improvement, such as many skin diseases, will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.; Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown, 5 Vet. App. at 420-421.  

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated sustained, actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). However, post-reduction evidence may not be used to justify an improper reduction.

The Board is required to establish, by a preponderance of the evidence, that a rating reduction on appeal is warranted.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 

Upon review of the evidence, the Board finds that the reduction in the rating from 60 to 30 percent for the Veteran's service-connected was not proper, and restoration of the 60 percent rating is granted.  That is, the evidence does not demonstrate by a preponderance of the evidence material improvement in the Veteran's sphincter incontinence disability reasonably certain to continue under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a); Kitchens, 7 Vet. App. at 324 (1995); Brown, 5 Vet. App. at 420-421 (1993).  

The Veteran testified at the February 2015 hearing that he requires constant access to a bathroom in case of involuntary bowel movements or frequent leakage.  He stated that constantly wears padding to stop the leakage.  Moreover, a VA treatment record dated in February 2014 recommended that the Veteran use diapers as needed.  This fact does not demonstrate sustained material improvement that will be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a).  Rather, it implies the possibility that the Veteran's service-connected sphincter incontinence may continue to worsen to the point that he has to wear diapers instead of pads.  Moreover, this evidence is commensurate with extensive leakage and fairly frequent involuntary bowel movements, indicative of a higher 60 percent rating under Diagnostic Code 7332.  Therefore, the Board will restore the prior 60 percent rating. 

Accordingly, the 60 percent rating assigned for sphincter incontinence under Diagnostic Code 7332 is restored.  See 38 C.F.R. §§ 3.105(e), 3.344(a).  
 

V.  Increased Rating for Sphincter Incontinence

In light of the findings above, the Veteran's 60 percent rating for sphincter incontinence is restored.  This rating is in effect from December 10, 2003, to the present.  The Board has also considered whether the Veteran is entitled to a rating in excess of 60 percent.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected sphincter incontinence disability See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  

The Veteran filed an increased rating claim for his service-connected sphincter incontinence disability in September 2006.  The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board must consider whether there have been times when his sphincter incontinence disability has been more severe than at others, and rate it accordingly.  

The evidence of record does not warrant a rating in excess of 60 percent for the Veteran's sphincter incontinence.  38 C.F.R. § 4.7.  The lay and medical evidence of evidence of record establishes that his sphincter incontinence is reflective of extensive leakage and fairly frequent involuntary bowel movements, which is indicative of a 60 percent rating as discussed above.  However, the evidence of record does not establish complete loss of sphincter control, which would warrant a 100 percent disability rating under Diagnostic Code 7332.  38 C.F.R. § 4.114.  

In this regard, the June 2005, May 2006, November 2007, and May 2012 VA examiners specifically indicated that there was no loss of sphincter control for the Veteran.  The Veteran also denied loss of sphincter control to the VA examiners.  No medical evidence of record shows complete loss of sphincter control for the Veteran.  In fact, the most recent October 2014 VA examiner stated that the Veteran's sphincter incontinence was only "moderate" in severity.   

With regard to lay evidence, the Veteran testified at both the April 2009 and February 2015 hearings that he has constant leakage, and at times, involuntary bowel movements.  He stated that he wears padding to stop the leakage and indicated that he tries to stay close to a bathroom.  He noted that he has pain on sitting and occasionally has blood on his padding.  He mentioned at the DRO hearing that there are times when he has loss of sphincter control, but not all of the time.  As such, the Veteran's lay statements are not sufficient to warrant an increased rating in this case.  

Accordingly, the Board concludes that the Veteran is not entitled to an increased evaluation in excess of 60 percent for his sphincter incontinence.  38 C.F.R. § 4.3.  Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), the Board has determined that there is no basis to stage the Veteran's 60 percent rating for his service-connected sphincter incontinence disability.  


VI.  Increased Rating for Right Mandible

The Veteran's service-connected right mandible fracture is rated as 10 percent disabling under Diagnostic Code 9904 (malunion of the mandible).  38 C.F.R. § 4.150.  

Historically, the Veteran's service treatment records document that he sustained a fracture to the right mandible with fractures to several teeth in November 1950 during service in a jeep accident.  The RO originally granted service connection for a right mandible fracture in a December 1959 rating decision and assigned a noncompensable evaluation effective from September 8, 1959.  The RO assigned a 10 percent rating for this disability effective February 2, 1995.  The Veteran filed a claim for an increased rating in September 2006.  

Diagnostic Code 9904, malunion of the mandible, provides for a noncompensable disability rating where there is slight displacement of the mandible.  A 10 percent disability rating is warranted for moderate displacement of the mandible, and a maximum 20 percent disability rating is warranted for severe displacement of the mandible.  A note to Diagnostic Code 9904 states that the rating is dependent upon degree of motion and relative loss of masticatory function.  38 C.F.R. § 4.150. 
 
The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Diagnostic Code 9905, which pertains to limitation of motion of temporomandibular articulation, provides for a 10 percent disability rating when the range of lateral excursion is limited from 0 to 4 mm. or the inter-incisal range is limited to 31 to 40 mm.  A 20 percent disability rating is applicable when the inter-incisal range is limited to 21 to 30 mm.  A 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 mm., and a maximum 40 percent rating is assigned when the range is limited to 0 to 10 mm.  A note to Diagnostic Code 9905 states that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

The evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology"). 

However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes with different ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The Veteran is entitled to a combined rating only where the symptomatology is distinct and separate.  Id.  

On this issue, with regard to Diagnostic Codes 9904 and 9905, assigning separate ratings for the right mandible disability under these diagnostic codes would constitute pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  In effect, the Veteran is not entitled to separate and additional ratings under these diagnostic codes for his right mandible disability, as manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided under 38 C.F.R. § 4.14.  In this regard, as limitation of jaw motion with pain is a manifestation of both Diagnostic Codes 9904 and 9905, this symptom is already compensated by his existing 10 percent rating under either diagnostic code.  Separate ratings cannot be established.  However, in rating his service-connected right mandible disability, application of 38 C.F.R. § 4.14 does not prohibit the Board from comparing the rating criteria for both Diagnostic Codes 9904 and 9905 and considering which provides a higher evaluation based on the manifestations of the disability.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Therefore, the Board will evaluate the Veteran's right mandible fracture disability under the diagnostic code that will provide the most favorable rating, ever mindful not to pyramid and overly compensate him for the same symptom.  See, e.g., Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The evidence of record does not support an increased rating above the 10 percent assigned for the Veteran's right mandible fracture.  38 C.F.R. § 4.7.  The probative lay and medical evidence of evidence of record does not establish severe displacement of the mandible under Diagnostic Code 9904 or inter-incisal limitation of motion of 21 to 30 mm or lateral excursion limitation of motion of 0 to 4 mm, which would warrant a higher 20 percent disability rating under Diagnostic Code 9905.  38 C.F.R. § 4.150.  The Board has considered both the medical and lay evidence of record in making this determination.  

With regard to lay evidence, at the April 2009 DRO hearing, the Veteran testified it was difficult to eat and chew, and he had restricted movement of the jaw.  However, in contrast, at the February 2015 hearing, the Veteran testified that he had no difficulty eating, chewing, or speaking, and he believed that his mandible fracture disability had healed.  He also reported no difficulty opening and closing his mouth.  He wore both upper and lower dentures and indicated that he received no recent treatment for his dental disability.  

The May 2006 VA dental examiner noted the Veteran's report that his pain radiated from his jaw to the top of his head, with more severe pain in the morning.  The oral examination revealed upper and lower dentures.  There was no loss of motion or masticatory function for the Veteran.  Any completely edentulous area could be restored with complete denture prosthesis, and masticatory function could be replaced with dentures.  Inter-incisor range of motion was approximately 35 mm with lateral excursion of approximately 8 mm right and left.  

The November 2007 VA dental examiner also noted no functional impairment due to loss of motion or masticatory functional loss.  All teeth were missing, but replaceable with maxillary and mandibular dentures.  There was no loss of motor activity, no palpable tenderness, and a normal opening and closing of the mandible. The inter-incisal range of motion was 34 mm.  The lateral excursion range of motion was 6 mm for both the right and left sides.  There was no bone loss other than the resorption of the alveolar ridges, and there was no hard palate or maxilla bone loss.  Upon x-ray (Panorex), there was no evidence of fracture and no lesions.  

In addition, the September 2010 VA dental examiner noted no displacement, no malunion, and no nonunion upon x-ray (Panorex).  Normal resorption of the alveolar ridge was seen.  The mandible was intact with no sign of fracture or displacement.  There was also no functional impairment due to loss of motion or masticatory functional loss.  All teeth were missing, but had been replaced by complete dentures.  The inter-incisal range of motion was 38 mm., and the lateral excursion range of motion was 7 mm for both the right and left.  There was no hard palate or maxilla bone loss.  The examiner added that the Veteran's jaw pain was due to his in-service injury.  

The Veteran's reports of pain and other factors of functional loss did not cause additional limitation of jaw motion do not more closely approximate the criteria for a 10 percent rating.  That is, even with consideration of the factors of pain and other functional loss, the Board finds that the Veteran's pain and limitation of jaw motion do not warrant a rating in excess of 10 percent.  38 C.F.R. §§ 4.40, 4.45; Mitchell, 25 Vet. App. at 38; DeLuca, 8 Vet. App. at 206.

The Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

However, there is no evidence or contention by the Veteran of chronic osteomyelitis or osteoradionecrosis (Diagnostic Code 9900); complete loss of the mandible (Diagnostic Code 9901); loss of one-half of the mandible (Diagnostic Code 9902); nonunion of the mandible (Diagnostic Code 9903); loss of whole or part of the ramus (Diagnostic Code 9906); loss of less than one-half of the ramus (Diagnostic Code 9907); loss of the condyloid process (Diagnostic Code 9908); loss of the coronoid process (Diagnostic Code 9909);  loss of half or more of the hard palate (Diagnostic Code 9911); loss of less than half of the hard palate (Diagnostic Code 9912); loss of teeth with the masticatory surface not restorable by suitable prosthesis (Diagnostic Code 9913) (the VA examinations suggested all teeth were replaceable by suitable prosthesis/dentures); loss of more than half of the maxilla (Diagnostic Code 9914); loss of half or less of the maxilla (Diagnostic Code 9915); and malunion or nonunion of the maxilla (Diagnostic Code 9916).  Therefore, these diagnostic codes are not applicable.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Accordingly, the Board concludes Veteran is not entitled to an evaluation in excess of 10 percent for his right mandible fracture under Diagnostic Codes 9904 and 9905.  38 C.F.R. § 4.3.  Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), the Board has also determined that there is no basis to stage the Veteran's 10 percent rating for his service-connected right mandible disability.  





VII.  Increased Rating for Left Herniorrhaphy

The Veteran's service-connected residuals of a left herniorrhaphy are assigned a noncompensable evaluation under Diagnostic Code 7338, inguinal hernia.  38 C.F.R. § 4.114.  

Historically, the Veteran's service treatment records document that he underwent left inguinal hernia surgery in June 1945.  The RO originally granted service connection for left herniorrhaphy in a December 1959 rating decision and assigned a noncompensable evaluation effective September 8, 1959.  The Veteran filed a claim for an increased rating in September 2006.  

An inguinal hernia is a herniation of a loop of intestine into the inguinal canal. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 850 (32d ed. 2012).

Under Diagnostic Code 7338, a noncompensable rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion, or where it is not operated, but remediable.  A 10 percent rating is warranted where the inguinal hernia is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent evaluation is warranted where the hernia is postoperative recurrent, or unoperated irremediable, not well supported by a truss, or not readily reducible.  A 60 percent evaluation is warranted for a large, postoperative, recurrent hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114.

An additional 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 7338, Note 1.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his service-connected residuals of a left herniorrhaphy.  38 C.F.R. § 4.7.  The lay and medical evidence of evidence of record does not reflect a recurrent, readily reducible left inguinal hernia, well supported by truss or belt; or recurrent left inguinal hernia, or unoperated irremediable, not well supported by a truss, or not readily reducible; or a large, postoperative, recurrent left inguinal hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  j38 C.F.R. § 4.114, Diagnostic Code 7338.  

With regard to lay evidence, the Veteran testified at the April 2009 and February 2015 hearings (pages 7-9), that his left inguinal hernia healed and never came back.  Instead, he stated that he developed a right-sided hernia on his stomach for which he wears a belt and truss.  However, this right-sided ventral hernia is not service-connected.  

The January 2004 VA examiner indicated that the Veteran's left inguinal hernia was asymptomatic aside from slight tenderness when pressing.  The Veteran also had a ventral hernia just below the umbilicus, which was not in the area of his service-connected left inguinal hernia.  On examination, there was no evidence of a recurrent inguinal hernia.  

The June 2005, May 2006, and November 2007 VA examiners noted that the Veteran reported no immediate problem with his service-connected left inguinal hernia repair, except pain at the surgical site.  He denied any treatment for the condition.  It was also noted that he is independent in all activities of daily living with no functional impact from the left inguinal hernia.

In addition, the September 2010 VA examiner observed that there was a nonservice-connected ventral hernia which was nontender and easily reducible.  The Veteran was asymptomatic with regard to his service-connected left inguinal hernia.  He has had no other inguinal hernias, and no inguinal hernias were felt upon examination.  

The October 2014 VA examiner further commented that the Veteran's service-connected left inguinal hernia healed without complications and with no difficulty the surgery.  No hernia was detected upon palpation, and there was no indication of a supporting belt for the inguinal hernia.  His hernia scar was not painful or unstable.  The left inguinal hernia was deemed asymptomatic with no recurrence.  There was also no functional impairment.  

A November 2008 VA treatment record indicated that the Veteran wore an abdominal binder for his nonservice-connected ventral hernia.  An October 2011 VA treatment record on VBMS diagnosed the Veteran with diastasis recti, but not ventral hernia.  

Based on such evidence, the Board concludes Veteran is not entitled to an increased evaluation for residuals of a left herniorrhaphy under Diagnostic Code 7338.  38 C.F.R. § 4.3.  Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), the Board has determined that there is no basis to stage the Veteran's rating for his service-connected left inguinal hernia disability.


VIII.  Extraschedular Rating

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Thun, 22 Vet. App. at 115-116; 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

There is no evidence of exceptional or unusual circumstances to warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The Veteran's symptoms for his sphincter incontinence, residuals of a right mandible fracture, and residuals of a left herniorrhaphy are fully addressed by the rating criteria under which such disabilities are rated - Diagnostic Codes 7332, 9904, and 7338.  The Veteran is retired and has not worked since 1982 due to nonservice-connected injuries after a job accident.  He has extensive leakage and fairly frequent involuntary bowel movements, pain and loss of motion in the right mandible, and no current symptoms for his left herniorrhaphy.  These manifestations are all contemplated in the rating criteria under which he is rated.  Because the rating criteria reasonably describe the claimant's symptoms for his sphincter incontinence, residuals of a right mandible fracture, and residuals of a left herniorrhaphy, the Veteran's disability picture for each disability is contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  Moreover, there are higher ratings available under the schedular rating criteria, but he has not been shown to have such symptomatology, as explained in great detail above.  The medical and lay evidence of record fails to show anything unique or unusual about the Veteran's sphincter incontinence, residuals of a right mandible fracture, and residuals of a left herniorrhaphy that would render the schedular criteria inadequate.  In fact, the Veteran has been assigned separate 60 percent, 10 percent, and 0 percent ratings for different manifestations of his disabilities, covering all pertinent symptomatology.  His allegation of dizziness due to his service-connected right mandible disability is referred for adjudication in the introduction of this decision.    

Thus, because the Veteran's disability picture for the sphincter incontinence, residuals of a right mandible fracture, and residuals of a left herniorrhaphy is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116; 38 C.F.R. § 3.321(b)(1).  

Finally, the Board notes that under the Federal Circuit Court's recent holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the present case, in addition to the service-connected disabilities adjudicated above, the Veteran is service-connected for external hemorrhoids.  However, at present, the Board is remanding the hemorrhoids increased rating claim for further development.  In any event, at this juncture, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected sphincter incontinence, residuals of a right mandible fracture, and residuals of a left herniorrhaphy on appeal under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

New and material evidence having been submitted, the claim for service connection for a right knee disorder is reopened, and to this extent only, the appeal is granted.

Service connection for a right knee disorder is denied.

As the reduction in the rating from 60 to 30 percent for the Veteran's service-connected sphincter incontinence was not proper, restoration of the 60 percent rating is granted.

An increased rating in excess of 60 percent for sphincter incontinence is denied.   

An increased rating in excess of 10 percent for residuals of a right mandible fracture is denied. 

A compensable rating for residuals of a left herniorrhaphy is denied.  




REMAND

First, the Veteran testified at the February 2015 hearing that he received treatment for his hemorrhoids for the past few years with Dr. W.D., MD., and at Southwest Mississippi Regional Medical Center.  See testimony at pages 22-25.  Thus, on remand, the Veteran should be provided the opportunity to submit these private treatment records for hemorrhoids or to authorize VA to obtain such records on his behalf.

Second, the TDIU claim on appeal is inextricably intertwined with the increased rating claim for hemorrhoids.  That is, if the increased rating claim were granted, that award could impact the adjudication of the TDIU claim.  See 38 C.F.R. § 4.16(a).  For this reason, the increased rating claim being remanded in the present case should be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined claims on appeal.  


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should contact the Veteran and ask that he submit himself or, in the alternative, complete and return the necessary authorization (VA Form 21-4142) for VA to obtain private treatment records for his hemorrhoids from Dr. W.D., MD., and at Southwest Mississippi Regional Medical Center.   

The Veteran must adequately identify the provider(s).  He should be asked to provide the full name of the provider(s) who treated him, the specific date of treatment, and any address or telephone information.  The Veteran is also asked to provide the records himself if he has them in his possession.  

If the Veteran provides a completed release form (VA Form 21-4142) authorizing VA to obtain these records, the AOJ should attempt to obtain them and document such efforts in the claims folder.  If no records are available, it should be so noted in the claims folder. 

2.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraph, the issues of entitlement to an increased rating for hemorrhoids and entitlement to TDIU should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


